USCA11 Case: 20-14465      Date Filed: 06/03/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14465
                   Non-Argument Calendar
                   ____________________

DEVIN FABIAN COLLINS,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cv-02278-SDM-JSS
                   ____________________
USCA11 Case: 20-14465        Date Filed: 06/03/2022     Page: 2 of 2




2                      Opinion of the Court                20-14465


Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        The district court denied Devin Collins’s first 28 U.S.C.
§ 2255 motion to vacate his 210-month sentence for possession of
a firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1)
and 924(e) solely on the ground that Rehaif v. United States, 139 S.
Ct. 2191 (2019)—which was decided while Collins’s direct appeal
was still pending—doesn’t apply retroactively to initial § 2255 mo-
tions. In Rehaif, the Supreme Court determined that for a § 922(g)
offense, “the Government must prove both that the defendant
knew he possessed a firearm and that he knew he belonged to the
relevant category of persons barred from possessing a firearm.” Id.
at 2200. Collins contends that the government never proved
whether he knew the latter. In Seabrooks v. United States, we held
that Rehaif “announced a new rule of substantive law that applies
retroactively to . . . initial § 2255 motion[s].” 32 F.4th 1375, 1383
(11th Cir. 2022) (per curiam). Accordingly, we VACATE and
REMAND to the district court to decide Collins’s § 2255 motion
under Rehaif and/or other grounds the parties may raise on re-
mand.